Exhibit 10.6 - Form of Third Extension Agreement to 12% Note used in connection
with the 18 month extension to a promissory note that had become due September
30, 2015.
 
THIRD EXTENSION AND AMENDMENT AGREEMENT
 
This Third Extension and Amendment Agreement (“Agreement”), dated as of October
20, 2015 is entered into by and between XSUNX, INC., a Colorado corporation
having its principal address at 65 Enterprise, Aliso Viejo, CA 92656 (the
“Company”), and ____________________, having an address at
___________________________ (the “Holder”).
 
W I T N E S S E T H:
 
WHEREAS, the Holder is the holder of that certain Promissory Note (“Original
Note”) issued by the Company to Viasystems Corporation, formerly known as Merix
Corporation (“Original Holder”), on or about August 27, 2009 in the original
principal amount of $456,920.66;
 
WHEREAS, pursuant to that certain Securities Purchase Agreement dated as of
March 30, 2011 between the Holder and the Original Holder, the Original Holder
sold, assigned and conveyed all of its right, title and interest in and to the
Original Note to the Holder;
 
WHEREAS, pursuant to that certain Exchange Agreement dated as of November 3,
2011 between the Company and the Holder (“2011 Exchange Agreement”), the Company
and the Holder exchanged the Original Note solely for securities consisting of
(i) a 10% Promissory Note due on September 30, 2012 (“10% Note”), and (ii)
7,000,000 shares of common stock of the Company, no par value (“Common Stock”);
and
 
WHEREAS, the Company and the Holder exchanged the 10% Note solely for securities
consisting of (i) a 12% Promissory Note (“Exchange Note”) and (ii) 500,000
shares (“Shares”) of Common Stock; and
 
WHEREAS, on September 30, 2013 the Company and the Holder subsequently exchanged
the Exchange Note solely for securities consisting of an Amended and Restated
12% Promissory Note  (the “A&R Note”); and


WHEREAS, on October 1, 2014 the Company and the Holder entered into that certain
Second Extension And Amendment Agreement further amending certain terms of the
“A&R Note”; and


WHEREAS, the Borrower is unable to repay the balance of the A&R Note on the date
hereof and has requested a forbearance from the Holder from enforcing the A&R
Note by extending the Maturity Date under the A&R Note; and the parties hereto
wish to so extend the maturity date of the A&R Note in accordance with the terms
hereof;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
 
1

--------------------------------------------------------------------------------

 


1.  
Amendments.

 
a.  
Extension of Maturity Date.  Subject to the terms hereof, the Maturity Date
under the A&R Note is hereby extended until March 30, 2017, and all amounts due
under the A&R Note shall be paid on or prior to such date.

 
b.  
Conversion.  The A&R Note shall remain convertible into shares of common stock
of the Company on the terms and conditions contained in the A&R Note.

 
2.  
Capitalization.

 
a.  
Capitalization.  The accrued and unpaid interest and expenses incurred to date
under the A&R Note as of the date hereof shall be capitalized as of the date
hereof, such that the outstanding principal amount of the A&R Note as of the
date hereof is hereby amended to equal $143,033.32.

 
3.  
Mandatory Payments.  The Company hereby agrees to make mandatory cash payments
in an amount no less than $10,000.00 via wire transfer, on the 1st of every
calendar month, beginning on November 1st, 2015, and continuing until the A &R
Note is paid in full.  For the avoidance of doubt, and without penalty, the
Company can make payments in amounts that exceed $10,000.00.  The Company will
have a 20 calendar day cure period to make any payments pursuant to this Section
3.

 
4.  
Representations and Warranties. The Company hereby makes the following
representations and warranties to the Holder:

 
a.  
 Authorization; Enforcement.  The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith.  This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms.

 
b.  
 No Conflicts.  The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any lien or encumbrance upon any of the properties or assets
of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument or
other material understanding to which the Company is a party or by which any
property or asset of the Company is bound or affected, or (iii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company is subject or by which any property or asset of the Company is bound or
affected, except, in the case of clauses (ii) and (iii) above, such as could not
have or reasonably be expected to result in a material adverse effect.

 
 
2

--------------------------------------------------------------------------------

 
 
c.  
Filings, Consents and Approvals.  Except for the filing of Form 8-K with the
Securities and Exchange Commission (“SEC”) as may be required, the Company is
not required to obtain any approval, consent, waiver, authorization or order of,
give any notice to, or make any filing, qualification or registration with, any
court or other federal, state, local, foreign or other governmental authority or
other person or entity in connection with the execution, delivery and
performance by the Company of this Agreement.  No further approval or
authorization of any stockholder, the Board of Directors or others is required.



d.  
No Inside Information.  Neither the Company nor any person acting on its behalf
has provided the Holder or its counsel with any information that constitutes or
might constitute material, non-public information concerning the Company.

 
e.  
No Additional Consideration.  Except as otherwise set forth herein, no
consideration has been offered or paid to any person to amend or consent to a
waiver, modification, forbearance, exchange or otherwise of any provision of the
A&R Note.

 
f.  
 Survival. All of the Company’s warranties and representations contained in this
Agreement shall survive the execution, delivery and acceptance of this Agreement
by the parties hereto.

 
5.  
Holding Period for A&R Note.



a.  
Rule 144.  Pursuant to Rule 144 promulgated under the Securities Act of 1933, as
amended (“Securities Act”), the holding period of the A&R Note tacks back to
August 27, 2009 (the original issue date of the Original Note).  The Company
agrees not to take a position contrary to this paragraph.  The Company is not
currently, and has never been, an issuer of the type described in Rule 144(i)
under the Securities Act.



b.  
Not Affiliate.  The Company represents and warrants to the Holder that (i) the
Holder is not, as of the date of this representation, and has not been for the
last one hundred twenty (120) days, an employee, officer, director or, to the
Company’s knowledge, a direct beneficial owner of more than ten percent (10%) of
any class of equity security of the Company, or otherwise been an “affiliate” as
that term is used in Rule 144 promulgated under the Securities Act, (ii) the
Holder has not, directly or indirectly, controlled, been controlled by or been
under common control with the Company.

 
6.  
Public Information.  So long as the A&R Note is outstanding, the Company shall
timely file (or timely obtain extensions in respect thereof and file within the
applicable grace period) all reports and definitive proxy or information
statements required to be filed by the Company under the Securities Exchange Act
of 1934, as amended (“Exchange Act”), and shall not terminate its status as an
issuer required to file reports under the Exchange Act (even if the Exchange Act
or the rules and regulations promulgated thereunder would otherwise permit such
termination).

 
 
3

--------------------------------------------------------------------------------

 
 
7.  
Miscellaneous.



a.  
This Agreement may be executed in two or more counterparts and by facsimile
signature, delivery of PDF images of executed signature pages by email or
otherwise, and each of such counterparts shall be deemed an original and all of
such counterparts together shall constitute one and the same agreement.



b.  
This Agreement shall be governed by and interpreted in accordance with laws of
the State of New York, excluding its choice of law rules.  The parties hereto
hereby waive the right to a jury trial in any litigation resulting from or
related to this Agreement.  The parties hereto consent to exclusive jurisdiction
and venue in the federal and state courts sitting in the County of New York,
State of New York.  Each party waives all defenses of lack of personal
jurisdiction and forum non conveniens.  Process may be served on any party
hereto in the manner authorized by applicable law or court rule.



c.  
Each of the Holder and the Company hereby agrees and provides further assurances
that it will, in the future, execute and deliver any and all further agreements,
certificates, instruments and documents and do and perform or cause to be done
and performed, all acts and things as may be necessary or appropriate to carry
out the intent and accomplish the purposes of this Agreement.





IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.


COMPANY:


XSUNX, INC.




By:                                                               
Name:  Tom Djokovich
Title:    CEO




HOLDER:


By: the Holder

 
 
4

--------------------------------------------------------------------------------

 